12 N.Y.2d 861 (1962)
Humble Oil & Refining Company, Appellant,
v.
State of New York, Respondent. (Claim No. 35662.)
Court of Appeals of the State of New York.
Argued December 3, 1962.
Decided December 31, 1962.
George R. Fearon and Rudolph V. Parr for appellant.
Louis J. Lefkowitz, Attorney-General (Jean M. Coon and Paxton Blair of counsel), for respondent.
Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER concur.
*862Per Curiam.
One of the surest guides in measuring damages occasioned by a partial taking of real property is the diminution in rental value resulting from the taking, that is, the difference in value before and after the taking. (See Orgel, Valuation under Eminent Domain [2d ed., 1953], ch. IV, p. 225 et seq., *863 particularly §§ 64-65, pp. 290-302.) In this case, use of the capitalization method to assess the loss in such rental value  a method not employed by the Appellate Division  demonstrates that the ultimate finding made by that court is supported by the weight of the evidence. (Cf. Matter of Port of N. Y. Auth., 2 N Y 2d 296, 301; Sunnybrook Realty Co. v. State of New York, 9 N Y 2d 960.)
The judgment appealed from should be affirmed, with costs.
Judgment affirmed.